Citation Nr: 1210999	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Service connection for PTSD was last denied in a November 2004 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

2.  The evidence added to the record since the November 2004 decision is not cumulative or redundant of the evidence previously of record.  

3.  A diagnosis of PTSD in accordance with VA regulations is not shown by the record.

4.  An acquired psychiatric disorder was not manifest in service, psychosis was not manifest within a year of discharge and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for PTSD is final.  New and material evidence to reopen the claim for service connection for PTSD has been received.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in April 2006.  Thus, VA's duty to notify in this case has been satisfied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his reopened claim for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not indicate that the Veteran has PTSD in accordance with VA regulation and/or that he has a psychiatric disability that is related to service such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

NEW AND MATERIAL EVIDENCE

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In July 2004, the Veteran submitted a claim for service connection for PTSD.  In an October 2004 rating decision, service connection for PTSD was denied.  The RO found that there was no evidence that PTSD had been clinically diagnosed and/or evidence of an in service stressor.  He was notified of the denial in November 2004.  

In a November 2004 rating decision, service connection was again denied as it was found that there was no evidence of a diagnosis of PTSD in accordance with DSM IV and that a specific stressor had not been verified.  The Veteran was notified of the denial in December 2004.  The Veteran submitted a notice of disagreement to the decision in January 2005.  He also submitted a January 2005 outpatient record showing an assessment of "rule out PTSD."  We also note that an April 2005 treatment record showing an assessment of depression was associated with the record.  In April 2005, a Statement of the Case (SOC) was issued.  However, the Veteran did not perfect an appeal to the November 2004 decision nor did he submit new and material evidence within the one year appeal period, and the decision became final.  

At the time of the last final denial, the record contained service treatment records; an August 2004 statement from the Veteran's supervisor which described changes in the Veteran's behavior in the workplace over the years and outpatient treatments to include a July 2004 record noting PTSD counseling since 1981 and a July 2005 assessment of rule out PTSD.  The Veteran's July 2004 claim for compensation was also of record and his PTSD questionnaire in which he reported a stressful event of injuring a fellow service member while driving a fork life.  Per the Veteran, he did not speak to the injured service member again and he felt guilty thereafter.  

Since the last final denial in November 2004, the Veteran has re-submitted outpatient treatment records from 2004 and 2005, and the August 2004 statement from his supervisor.  He has also submitted more current treatment records to include October 2006, January 2007 and March 2007 assessments of PTSD.  Personnel records have also been associated with the record.  

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for PTSD has been submitted.  The Veteran's claim for service connection was previously denied on the basis that the record was devoid of a diagnosis of PTSD and a verified stressor.  Since the last final denial, evidence has been submitted showing that the Veteran has been assessed with PTSD.  To that end, January 2007 and March 2007 treatment records show that the Veteran has been assessed with chronic PTSD.  The above constitutes new and material evidence.  At the time of the prior final denial, at most, outpatient treatment records showed a history of PTSD.  The record was devoid of any clinical PTSD assessments and/or diagnoses.  However, since that time evidence of an assessment of chronic PTSD has been submitted.  When viewed in the context of the reasons for the prior denial the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  




SERVICE CONNECTION

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic diseases, such as psychosis, may be service connected if incurred or aggravated by service or manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Here, however, the Veteran does not allege, and the evidence does not reflect, that he engaged in combat with the enemy.

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

The Veteran has appealed the denial of service connection for an acquired psychiatric disorder to include PTSD.  After review of the evidence the Board finds against the claim.  

Initially, the Board finds that service connection is not warranted for PTSD.  In this regard, a key element to establishing service connection is to show that the Veteran has the claimed disability.  This element may only be shown through evidence of a diagnosis.  Here, while the evidence shows an assessment of PTSD, the evidence is devoid of showing of a diagnosis of PTSD in accordance with VA regulations.  See 38 C.F.R. § 3.304(f).  At most, post service treatment records show a history of PTSD and an assessment of chronic PTSD.  The record is devoid of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  

To the extent that the Veteran asserts that he has PTSD, we do not dispute that the record shows an assessment of PTSD.  However, while the evidence shows that the Veteran has been assessed with PTSD, a diagnosis of PTSD in accordance with VA regulations is necessary to meet the regulatory requirements, i.e. a diagnosis of PTSD that conforms to DSM IV.  The record is devoid of such a showing.  Under these circumstances, the Board must conclude that he has not met the regulatory requirements for service connection for PTSD.  

The Board also finds that service connection for an acquired psychiatric disorder is not warranted.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  

Here, we find that the Veteran is competent to report psychiatric manifestations and the circumstances surrounding such.  However, as explained below, we find that the more probative evidence is against the finding that he has an acquired psychiatric disorder that is related to service.

Service treatment records reveal normal psychiatric findings at the May 1973 separation examination.  At that time, the Veteran denied frequent trouble sleeping, depression or excessive worry and/or nervous trouble of any sort.  Post service treatment records show an assessment of anxiety in December 1984 and depression in August 1985.  In November 1987, the Veteran reported that his isolation started years after service.  In July 2004, he expressed having past guilt over his involvement in injuring his friend in service.  Probable depression was noted in December 1997.  The examiner stated that the Veteran's symptoms and irritability were consistent with mild depression and that his symptoms seemed to be primarily situational.  

To the extent that the Veteran asserts that he has a psychiatric disability that is related to service, the Board finds that his assertions are not credible.  In this regard, we find that such are inconsistent with the other (lay and medical) evidence of record.  We note that psychiatric manifestations are not shown in the record until 1984.  The Board emphasizes the multi-year gap between discharge from active duty service (1973) and the initial reported psychiatric symptoms in approximately 1984 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  
Moreover, he denied related symptoms at separation and at that time his psychiatric examination was normal.  We also note that psychosis is not shown within a year of discharge.  The Board is not presented with silence alone.  

To the extent that the Veteran argues that his psychiatric problems started in service and continued, we find against this assertion.  In this regard, we note that when the Veteran filed his original claim for benefits, on VA Form 21-526, in September 2002, he did not file a claim for a psychiatric disorder nor did he make any mention of any psychiatric symptomatology.  The Veteran has indicated that his psychiatric problems date back to service but it seems unlikely that he would file a claim for another disability that he believed was incurred in service and not mention psychiatric symptomatology at that time which he also claims was incurred in service.  We find it not credible that he would file a claim for another disability and not for ongoing psychiatric symptoms if he were experiencing continuity.  

The Board has weighed the Veteran's statements and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the gap in time between service and his initial report of related psychiatric symptoms, the normal separation examination, his denial of related symptoms at separation and his failure to include his claim in his original claim for compensation.  We also note that the Veteran's psychiatric symptoms in December 1997 seemed to be primarily situational not service related.   

We are mindful of the August 2004 lay statement from P.G.  However, we note that the statement does not attribute the Veteran's current psychiatric disability to service.  Rather, P.G. discusses the impact that the Veteran's disability has had on him.  As such, regarding the etiology of the Veteran's disability, this statement lacks any probative value.  

In summary, the preponderance of the evidence is against the grant of service connection for an acquired psychiatric disorder to include PTSD.  Accordingly, the claim is denied.  


ORDER

The application to reopen the claim for service connection for PTSD is granted.  

Service connection for an acquired psychiatric disorder to include PTSD is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


